Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of non-patent literature Document 1 (Murarka, S.P., "Silicides for VLSI Applications,” Bell Telephone Laboratories, Murray Hill, New Jersey, Academic Press, 1983, 200 pages, https:/Avww.sciencedirect.com/book/9780125112208/silicides-for-vlsi-applications) has not been provided, therefore it has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20090191707 A1), in view of Wu (US 20050124080 A1).
Regarding independent claim 1, Okada discloses a method (See Figs. 1-12, 17), comprising the following steps: step 1, providing a silicon wafer (Fig. 5; 1), and sequentially forming a first dielectric layer (9) and a second polysilicon layer (10ns, 10ps, similarly 10n and st anneal process”), wherein the first annealing process causes the nickel-platinum alloy and silicon of the second polysilicon layer to react to form the first nickel metal silicide having a molecular formula of Ni2Si ([0108] “dimetal silicide”); step 4, removing unreacted nickel-platinum alloy remaining on a surface of the first nickel metal silicide ([0122]); and step 5, measuring a square resistance of the first nickel metal silicide ([0114] “sheet resistance”).
Illustrated below is a marked and annotated figure of Fig. 5 of Okada.

    PNG
    media_image1.png
    259
    468
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 12 of Okada.

    PNG
    media_image2.png
    310
    626
    media_image2.png
    Greyscale

Okada fails to disclose that the silicon wafer is a test silicon wafer.  However, Wu teaches a method in the same field of endeavor for monitoring a first annealing process, wherein the silicon wafer is a test silicon wafer ([0020] “monitor wafer”). Wu teaches motivation for providing a silicon wafer that is a test silicon wafer in that it provides higher device yields.  Therefore, it would have been obvious to have the silicon wafer of Okada being a test silicon wafer because providing a test silicon wafer would provide higher device yields.
Okada also fails to disclose measuring the square resistance of the first nickel metal silicide is used to monitor the first annealing process.  However, Wu teaches a method in the same field of endeavor for monitoring a first annealing process, wherein measuring the square resistance of a layer that has received a first annealing process is used to monitor the first annealing process ([0025]). Wu also teaches (Fig. 8) correlation between the temperature of the first annealing process and square resistance of a layer. Furthermore, Okada teaches correlation between the temperature of the first annealing process and square resistance of the first nickel metal silicide (Okada; Fig. 19; [0114]). Therefore, it would have been obvious to have the square 
Regarding claim 2, Okada in view of Wu as applied to claim 1 discloses a method (Okada; Fig. 12), wherein a material of the first dielectric layer comprises an oxide layer or a nitride layer ([0075] “thermally oxidized”).
Regarding claim 3, Okada in view of Wu discloses a method (Okada; Fig. 12), wherein the nickel-platinum alloy is formed by a sputtering process in step 2 (18, [0083]).
Regarding claim 4, Okada in view of Wu as applied to claim 3 discloses a method (Okada; Fig. 11), wherein, after the nickel-platinum alloy is formed in step 2 (S1), a step of forming a third protective layer (19) on the surface of the nickel-platinum alloy is further included (S2), wherein the third protective layer prevents the nickel-platinum alloy from being oxidized ([0083] prevent the oxidation”); and in step 4, the third protective layer needs to be removed first, and then the nickel-platinum alloy is removed (S4, [0122]).
Regarding claim 5, Okada in view of Wu as applied to claim 4 discloses a method (Okada; Fig. 11), wherein a material of the third protective layer comprises TiN ([0083]).
Regarding claim 6, Okada in view of Wu as applied to claim 5 discloses a method (Okada; Fig. 11), wherein the third protective layer is formed by the sputtering process ([0086] “sputtering”).
Regarding claim 7, Okada in view of Wu as applied to claim 6 discloses a method (Okada; Fig. 11), wherein the first annealing process (S3) in step 3 is rapid thermal annealing (RTP) ([0108] “Rapid Thermal Anneal”).

Okada in view of Wu fails to explicitly disclose the temperature of the first annealing process ranges from 200°C to 350°C. However, Okada teaches ([0109]) other temperatures may be used under other conditions. Therefore, the claimed range would have been obvious because the prior art fails to teach away from the endpoints of the claimed range and because the claimed range completely overlaps the range disclosed by the prior art.
Regarding claim 9, Okada in view of Wu as applied to claim 1 discloses a method, wherein a tester is used to test the square resistance in step 5.
Okada in view of Wu fails to explicitly disclose a four-probe tester is used to test the square resistance. However, it is well known in the art to use a four-probe tester to measure square resistance. It would have been obvious to measure square resistance with a four-probe tester because it allows precise measurement of a wide range of resistance values.
Regarding claim 10, Okada in view of Wu as applied to claim 9 discloses a method, wherein a multi-point test is performed on the test silicon wafer in step 5 (Wu; [0026] “across the monitor wafer”).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Wu as applied to claim10 above, and further in view of Zhao (CN 102200552 A, from IDS).

Regarding claim 11, Okada in view of Wu as applied to claim 10 discloses a method, wherein test points are distributed across the test silicon wafer in step 5 (Wu; [0026] “across the monitor wafer”).

Regarding claim 12, Okada in view of Wu and Zhao as applied to claim 11 discloses a method, wherein data for monitoring the first annealing process in step 5 includes the square resistance and a distribution statistic of the square resistance (Wu; [0039] “percent across the monitor wafer”).
Regarding claim 13, Okada in view of Wu and Zhao as applied to claim 12 discloses a method, wherein, when data monitored in step 5 is outside of a required range, process parameters of the first annealing process in step 3 are adjusted, and then steps 1 to 5 are repeated (Wu; [0041] “recalibrate…and perform steps 1-9”).
Regarding claim 14, Okada in view of Wu and Zhao as applied to claim 12 discloses a method, wherein, when data monitored in step 5 is within a required range, process parameters of the first annealing process are used to produce a product silicon wafer (Wu; [0040] “production wafers”).
Regarding claim 15, Okada in view of Wu and Zhao as applied to claim 14 discloses a method (see Okada; Figs. 1-12, 17), wherein a production process of the product silicon wafer (1) comprises: first, opening a formation region of the nickel metal silicide on the product silicon wafer (Fig. 12 shows 13 is removed from above 10n, 10p, and exposed regions of 1); second, nd anneal process”, “metal mono silicide”).
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the combination of Okada and Wu does not teach a silicon wafer that is a test silicon wafer, and further argues the silicon wafer of Okada is a product wafer.
Examiner’s reply:
The examiner disagrees and notes the explicit citation of Wu in the non-final rejection dated 3/31/2021 where Wu teaches a silicon wafer is a test silicon wafer ([0020] “monitor wafer”).  The combination of Okada and Wu teaches these above mentioned limitations.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues:
“wherein the second polysilicon layer covers an entirety of the surface of the test silicon wafer, and the nickel-platinum alloy covers an entirety of the surface of the second polysilicon layer”.  Applicant further argues the use of Okada’s patterned structures is not a practical structure for measuring nickel metal silicide generation.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  The sequence in which the layers are deposited is not different from the sequence taught by Okada.  Although Okada teaches intermediate patterning steps between the layer deposition steps, these patterning steps are not required for the testing method of Wu.  With respect to the test silicon wafer, Okada is relied upon for teaching the method of layer deposition and this layer deposition method is incorporated into the testing method of Wu by substituting them in place of the layers disclosed by Wu.  Thus incorporating the layer deposition method of Okada into the testing method of Wu would arrive at the claimed layers covering an entirety of the underlying surfaces.  See claim 1 rejection for further details.
Further, Okada Fig. 5 clearly teaches the limitation “the second polysilicon layer covers an entirety of the surface of the…wafer”.  The subsequent step of forming the nickel-platinum alloy illustrated in Okada Fig. 12 shows the alloy conformally covering the entire surface of the wafer.  Okada teaches intermediate steps that remove portions of the polysilicon film followed by the formation of the nickel-platinum alloy.  This alloy does clearly cover the entirety of the remaining surface of the second polysilicon layer.  Absent any intermediate polysilicon 
Applicant argues:
Applicant argues that the gate structure of Okada is too small for a four-point probe to measure sheet resistance, thus the layers of Okada are not capable of being used in the same way as the claimed invention.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  With respect to the test silicon wafer, Okada is relied upon to teach the method of forming layers.  Okada teaches the layers are conformally formed on an entire surface of the wafer, although with intermediate patterning steps.  Absent these intermediate patterning steps, the layers would still be conformally formed on the entire surface of the test silicon wafer, thus arriving at the limitation “the second polysilicon layer covers an entirety of the surface of the test silicon wafer, and the nickel-platinum alloy covers an entirety of the surface of the second polysilicon layer”.  See claim 1 rejection above for further details.
Further, the examiner understands great differences in physical dimension is plausible with respect to gate size and four-point probe testing site size, as is noted on page 6 of applicant’s arguments (“external probe”).  However, the examiner also understands based on applicant’s argument that gate size is a deliberate characteristic (“could be increased”).  Thus, 
Applicant argues:
Applicant argues intermediate processing steps of Okada would render inaccurate test results because of location on the wafer, wafer doping, and polysilicon doping would influence the sheet resistance.  Applicant further argues the claimed polysilicon is not doped.
Examiner’s reply:
The examiner disagree.  With respect to the test silicon wafer, the Okada reference is relied upon merely to teach the method of forming layers and is not relied upon to teach the formation of functional transistors.  Okada teaches wafer doping ([0074] “ion-implanted”) and polysilicon doping ([0075] “after”) are deliberate and separate intermediate steps within the method.  Moreover, the examiner submits MPEP 2144.04, II, A: Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired.  It would have been obvious to omit the steps of doping the wafer and doping the polysilicon if the function of these dopants were not desired.
Applicant argues:
Applicant argues the claimed first dielectric covers the entire surface of the silicon wafer, while the references as applied in the prior Office Action do not teach this feature.
Examiner’s reply:
The examiner agrees the interpretation of Okada (Fig. 12) in the prior Office action is different from the claimed invention in the way applicant argues.  However, the argument is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817